09/29/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0140


                                      DA 21-0140
                                   _________________

SUTEY OIL COMPANY, INC.,

     Plaintiff, Appellee and Cross-Appellant,

      v.
                                                                    ORDER
MONROE'S HIGH COUNTRY TRAVEL
PLAZA, LLC, a Montana Limited Liability
Company, and MARVIN MONROE,

     Defendants, Appellants, and Cross-Appellees.
                                 _________________

       In accordance with its standard practice, this Court has reviewed Appellee and Cross-

Appellant Sutey Oil Company, Inc.’s brief filed electronically on September 29, 2021, to

determine compliance with Rules 11 and 12 of the Montana Rules of Appellate Procedure.

M. R. App. P. 12(1)(f) provides, “The argument shall be preceded by a summary.” M. R.

App. P. 12(1)(a) provides that the table of cases must be “alphabetically arranged.” The

Court has determined that Sutey Oil Company’s brief does not comply with the referenced

Rules. The combined brief does not contain a summary of the arguments in response to

Appellant’s opening brief or of the arguments Sutey Oil Company makes on cross-appeal.

Although the brief includes a table of cases, it is not arranged alphabetically as the rule

requires.

       IT IS THEREFORE ORDERED that the referenced brief is rejected.

       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the

Appellee and Cross-Appellant shall file electronically with the Clerk of this Court a revised
brief containing the revisions necessary to comply with the specified Rules and shall serve

copies of the revised brief on all parties of record;

       IT IS FURTHER ORDERED that no other changes, additions, or deletions may be

made to the brief as originally filed; and

       IT IS FURTHER ORDERED that the times for any subsequent briefing contained in

M. R. App. P. 13 shall run from the date of filing of the revised brief.

       The Clerk is directed to provide a true copy of this Order to counsel for the Appellee

and Cross-Appellant and to all counsel of record.




                                               2


                                                                                Electronically signed by:
                                                                                       Beth Baker
                                                                           Justice, Montana Supreme Court
                                                                                  September 29 2021